 1                            UNITED STATES DISTRICT COURT
 2                          CENTRAL DISTRICT OF CALIFORNIA
 3                                        Southern Division
 4
       SECURITIES AND EXCHANGE                        Case No. 8:20-cv-00124-DOC-(JDEx)
 5     COMMISSION,
                                                      JUDGMENT AS TO DEFENDANT
 6                    Plaintiff,                      ROBERT WILLIAM RUSSELL
 7                                                    [72]
             vs.
 8
       GUY SCOTT GRIFFITHE,
 9     ROBERT WILLIAM RUSSELL,
       RENEWABLE TECHNOLOGIES
10     SOLUTION, INC., GREEN ACRES
       PHARMS, LLC, and
11     SMRB, LLC,
12                    Defendants, and
13     SONJA MARIE RUSSELL,
14                    Relief Defendant.
15
16         The Securities and Exchange Commission having filed a Complaint and Robert
17   William Russell (“Defendant”) having entered a general appearance; consented to the
18   Court’s jurisdiction over Defendant and the subject matter of this action; consented to
19   entry of this Judgment without admitting or denying the allegations of the Complaint
20   (except as to jurisdiction and except as otherwise provided herein in paragraph V);
21   waived findings of fact and conclusions of law; and waived any right to appeal from
22   this Judgment:
23                                               I.
24         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
25   Defendant is permanently restrained and enjoined from violating, directly or
26   indirectly, Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange
27   Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R.
28

                                                 1
 1   § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the
 2   mails, or of any facility of any national securities exchange, in connection with the
 3   purchase or sale of any security:
 4         (a)      to employ any device, scheme, or artifice to defraud;
 5         (b)      to make any untrue statement of a material fact or to omit to state a
 6         material fact necessary in order to make the statements made, in the light of the
 7         circumstances under which they were made, not misleading; or
 8         (c)      to engage in any act, practice, or course of business which operates or
 9         would operate as a fraud or deceit upon any person.
10
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13   binds the following who receive actual notice of this Final Judgment by personal
14   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
15   attorneys; and (b) other persons in active concert or participation with Defendant or
16   with anyone described in (a).
17                                               II.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
19   Defendant is permanently restrained and enjoined from violating Section 17(a) of the
20   Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
21   of any security by the use of any means or instruments of transportation or
22   communication in interstate commerce or by use of the mails, directly or indirectly:
23         (a) to employ any device, scheme, or artifice to defraud;
24         (b) to obtain money or property by means of any untrue statement of a material
25               fact or any omission of a material fact necessary in order to make the
26               statements made, in light of the circumstances under which they were made,
27               not misleading; or
28

                                                  2
 1         (c) to engage in any transaction, practice, or course of business which operates
 2            or would operate as a fraud or deceit upon the purchaser.
 3
 4         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 5   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 6   binds the following who receive actual notice of this Final Judgment by personal
 7   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
 8   attorneys; and (b) other persons in active concert or participation with Defendant or
 9   with anyone described in (a).
10                                             III.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that upon
12   the Commission’s motion for disgorgement and/or civil penalties, the Court shall
13   determine whether it is appropriate to order disgorgement of ill-gotten gains and/or a
14   civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
15   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)], and if so, the
16   amount(s) of the disgorgement and/or civil penalty. If disgorgement is ordered,
17   Defendant shall pay prejudgment interest thereon, calculated from December 27,
18   2017, based on the rate of interest used by the Internal Revenue Service for the
19   underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In
20   connection with the Commission’s motion for disgorgement and/or civil penalties,
21   and at any hearing held on such a motion: (a) Defendant will be precluded from
22   arguing that he did not violate the federal securities laws as alleged in the Complaint;
23   (b) Defendant may not challenge the validity of this Consent or the Final Judgment;
24   (c) solely for the purposes of such motion, the allegations of the Complaint shall be
25   accepted as and deemed true by the Court; and (d) the Court may determine the issues
26   raised in the motion on the basis of affidavits, declarations, excerpts of sworn
27   deposition or investigative testimony, and documentary evidence, without regard to
28   the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

                                                3
 1   Civil Procedure. In connection with the Commission’s motion for disgorgement
 2   and/or civil penalties, the parties may take discovery, including discovery from
 3   appropriate non-parties.
 4                                              IV.
 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
 6   Consent is incorporated herein with the same force and effect as if fully set forth
 7   herein, and that Defendant shall comply with all of the undertakings and agreements
 8   set forth therein.
 9                                              V.
10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
11   for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
12   Code [11 U.S.C. §523], the allegations in the complaint are true and admitted by
13   Defendant, and further, any debt for disgorgement, prejudgment interest, civil penalty
14   or other amounts due by Defendant under this Judgment or any other judgment,
15   order, consent order, decree or settlement agreement entered in connection with this
16   proceeding, is a debt for the violation by Defendant of the federal securities laws or
17   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
18   the Bankruptcy Code [11 U.S.C. §523(a)(19)].
19                                              VI.
20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
21   Court shall retain jurisdiction of this matter for the purposes of enforcing the terms of
22   this Judgment.
23
24
25
26
27
28

                                                 4
 1
 2   IT IS SO ORDERED.
 3
 4                                          ______________________________
                                            HON. DAVID O. CARTER
 5
                                            United States District Judge
 6
 7
            June 21
 8   Dated: ___ _______________, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        5
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
